  Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 1 of 16 PAGEID #: 1604




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                         :
                                                  : Case No. 2:18-CR-228
               Plaintiff,                         :
                                                  : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  :
BERNARD OPPONG,                                   :
                                                  :
                                                  :
               Defendant.                         :


                                      OPINION & ORDER

       This matter is before the Court on Defendant Bernard Oppong’s Emergency Motion to Stay

Sentence and for Bail pending his appeal. (ECF No. 72). The Government has filed a response in

opposition. (ECF No. 74). For the reasons set forth below, Defendant’s Motion is GRANTED.

                                     I.     BACKGROUND

       In October 2018, Defendant was charged in a seven-count indictment with one count of

conspiracy to commit health care fraud, in violation of 18 U.S.C. § 1349; one count of health care

fraud, in violation of 18 U.S.C. §§ 1349, 2; four counts of making false health care statements, in

violation of 18 U.S.C. §§ 1035, 2; and one count of conspiracy to distribute and dispense a

controlled substance, in violation of 21 U.S.C. § 846. A five-day jury trial was held in April 2019

and, after two days of jury deliberation, Mr. Oppong was convicted of one count of health care

fraud, three counts of making false health care statements, and one count of conspiracy to distribute

and dispense a controlled substance. (ECF No. 29). On September 20, 2019, Mr. Oppong filed for

leave to file a motion for a new trial, arguing that his trial counsel was ineffective. (ECF No. 43).

On April 22, 2020, this Court denied his motion for a new trial, finding that Mr. Oppong had failed

                                                 1
  Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 2 of 16 PAGEID #: 1605




to meet his burden of showing a new trial would be warranted under Federal Rule of Criminal

Procedure 33. (ECF No. 52 at 4–5).

       On November 13, 2020, this Court sentenced Mr. Oppong to twelve months and one day

of imprisonment on each count, with the sentences to run concurrently. (ECF No. 62). Mr. Oppong

was also ordered to pay a $500 assessment, a $20,000 fine, and $87,786.75 in restitution. (Id.).

The Defendant was ordered to self-surrender to the U.S. Marshal on February 12, 2021. (Id.). On

December 30, 2020, the Defendant filed a timely notice of appeal, following his motion for an

extension of time to file this notice after securing new counsel. (ECF Nos. 65, 67–68).

       Mr. Oppong has filed an Emergency Motion to Stay Sentence and for Bail (“Emergency

Motion”), pending his appeal, under 18 U.S.C. § 3143(b). (ECF No. 72). Mr. Oppong argues that

he is not likely to flee or pose a danger to his community. (Id. at 7–8). He also argues that his

appeal raises a substantial question of law “that could result in a new trial or a complete reversal,”

on several issues that he believes should be remanded to this Court for initial consideration. (Id. at

4–9). The Government opposes Mr. Oppong’s Emergency Motion but indicated it would not

oppose this Court deferring his reporting day for up to 90 days. (ECF No. 74 at 2). The Government

does not assert that the Defendant poses a flight risk or danger to the community. (Id. at 4). The

Government opposes his Emergency Motion on the grounds that Mr. Oppong has not presented a

substantial question of law or fact that is likely to result in a favorable outcome on appeal, as listed

in 18 U.S.C. § 3143(b). (Id. at 5–12). Mr. Oppong filed a reply in support of his Emergency Motion

on February 9, 2021. (ECF No. 75). This matter is now ripe for determination on the merits.

                                II.     STANDARD OF REVIEW

       The decision to release a defendant pending appeal rests within the sound discretion of a

district court. See United States v. Dixon, 767 F.2d 922, at *2 (6th Cir. 1985) (citing Bloss v. People



                                                   2
  Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 3 of 16 PAGEID #: 1606




of the State of Michigan, 421 F.2d 903, 905 (6th Cir. 1970)). The standard of review is whether

the trial court abused its discretion. See United States v. Elkins, 683 F.2d 143, 144 (6th Cir. 1982).

Under 18 U.S.C. § 3143(b), a defendant who is convicted and sentenced to a term of imprisonment

must generally be detained pending appeal unless a court finds:

       (A) by clear and convincing evidence that the person is not likely to flee or pose a
       danger to the safety of any other person or the community if released under section
       3142(b) or (c) of this title; and

       (B) that the appeal is not for the purpose of delay and raises a substantial question
       of law or fact likely to result in—

               (i) reversal,
               (ii) an order for a new trial,
               (iii) a sentence that does not include a term of imprisonment, or
               (iv) a reduced sentence to a term of imprisonment less than the total of the
               time already served plus the expected duration of the appeal process.

18 U.S.C. § 3143(b)(A–B). If a court makes the requisite findings under § 3143(b), it shall order

the release of the person consistent with 18 U.S.C. § 3142(b) and (c). If the defendant is released

pending appeal in accordance with the above statute, the court is also required to stay the sentence

of imprisonment. Fed. R. Crim. P. 38(b)(1). The statute creates a presumption against release

pending appeal. See United States v. Vance, 851 F.2d 166, 169–70 (6th Cir. 1988). To overcome

this presumption, the defendant bears the burden of proving that the one of the exceptions set forth

in 18 U.S.C. § 3143(b)(1) applies. Id. (citing United States v. Pollard, 778 F.2d 1177, 1181 (6th

Cir. 1985)).

                                   III.    LAW & ANALYSIS

                          A.      Flight Risk or Danger to Community

       This Court must first determine whether Defendant has demonstrated, by clear and

convincing evidence, that he is not likely to flee and that he does not pose a danger to his

community. Mr. Oppong argues that he does not pose a risk of danger to others or the community.

                                                  3
  Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 4 of 16 PAGEID #: 1607




(ECF No. 72 at 7–8). In support of this assertion, Mr. Oppong cites his lack of criminal record

prior to the instant offense and a lack of violence in his personal history. (Id.). The Defendant also

notes that he was convicted of Medicare fraud and related offenses, and that the loss of his medical

license means he no longer poses a threat to the community. (Id. at 8). Mr. Oppong directs this

Court to the numerous letters filed with his sentencing memorandum by community members as

illustrative that he poses no danger to the community. (Id.). Mr. Oppong also argues that he does

not pose a flight risk if his sentence is stayed. (Id.). In support of this assertion, Mr. Oppong notes

that he has been released on bail for the entirety of the criminal proceedings and has not exhibited

any behavior that would suggest he would now flee. (Id.). The Government does not contest that

Mr. Oppong does not pose a flight risk or a risk of danger to others. (ECF No. 74 at 4).

       In determining whether to release a defendant pending trial, judicial officers consider a

number of factors under 18 U.S.C. § 3142(g), which aid in determining whether any conditions of

release will reasonably assure the appearance of a person as required, as well as ensure the safety

of others and the community. Factors relating to the charges against the defendant are treated in

18 U.S.C. § 3142(g)(1) and (2). These include the nature of the offense, the surrounding

circumstances, and the weight of the evidence against the defendant. Section 3142(g)(1)

specifically notes the importance of whether the offense involves a firearm or a narcotic drug.

Section 3142(g)(3) concerns the defendant’s history and characteristics. Relevant features under

§ 3142(g)(3)(A) include the person’s character, health, family ties, employment, financial status,

length of residence in the community, history of alcohol or drug abuse or criminal activity, and

record of appearances for court proceedings. Section 3142(g)(3)(B) concerns whether the

defendant was involved in any capacity with the criminal justice system at the time of the offense




                                                  4
  Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 5 of 16 PAGEID #: 1608




or arrest. Section 3142(g)(4) concerns the risk of danger to the community and the suitability of

any collateral that the defendant would offer to secure a bond.

       This Court has previously considered a Defendant’s personal characteristics, including

family ties and previous criminal history, in determining that a Defendant was not a danger to the

community or a flight risk under Section 3142(g). See, e.g., United States v. Walls, No. CR 2-06-

192, 2008 WL 213886, at *4 (S.D. Ohio Jan. 23, 2008) (allowing release on bond for 58-year-old

defendant with no criminal history and under indictment for a non-violent offense “[g]iven his ties

to his family, his physical condition, and the charges”). Other courts have likewise found that

where a defendant was not convicted of a violent crime, has complied with conditions of release,

and had community and family ties, there exists clear and convincing evidence that a defendant is

unlikely to flee or pose a danger to the community if released pending appeal. See, e.g., United

States v. McDuffie, 451 F. Supp. 3d 281, 285 (S.D.N.Y. 2020) (noting extensive family and

community support made Defendant unlikely to flee); United States v. Warshak, No. 1:06-CR-

00111, 2008 WL 696852, at *1 (S.D. Ohio. Mar. 13, 2008) (allowing defendant to remain free on

bond and travel to San Diego from Ohio because of his compliance with pretrial services and lack

of danger posed to the community); United States v. Demmler, 523 F. Supp. 2d 677, 684 (S.D.

Ohio 2007) (finding no flight risk where Defendant was a “life-long resident of central Ohio,”

despite defendant’s purported access to offshore accounts and access to counterfeit currency and

documents); United States v. Hart, 906 F. Supp. 102, 105 (N.D.N.Y. 1995) (finding “little

appreciable risk” of flight by defendant compliant with terms of release for over two years and “no

danger” to community where defendant who committed fraud had no means of perpetrating

offense again).




                                                5
  Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 6 of 16 PAGEID #: 1609




       Mr. Oppong has remained on bond since November 2, 2018 and has abided by the

conditions of release set by this Court. (ECF No. 9). As part of his conditions of release, he

surrendered his passport. (ECF No. 11). He has continued to comply with the conditions of release

following his sentencing on November 23, 2020. The presentencing investigation report completed

by U.S. Probation supports Mr. Oppong’s assertion that he has no criminal record or history of

violence. The report also notes that Mr. Oppong is devoted to his family, church, and community,

and that he has resided in Ohio since at least 1992. Several letters submitted by Mr. Oppong with

his sentencing memorandum, referenced in his Emergency Motion, further support his assertion

that he has strong community ties. (See, e.g., ECF Nos. 56-8, 56-9, 56-14, 56-15, 56-16, 56-17).

The offenses for which he was convicted, while harmful to the community, were nonviolent.

Because Mr. Oppong has lost his medical license, he is not able to continue to harm the community

in a manner similar to the offense conduct. This Court finds that there exists clear and convincing

evidence that Mr. Oppong is not a flight risk during the pendency of his appeal and that he poses

no risk of danger to others or the community if allowed to remain on bond.

                            B.      Substantial Question on Appeal

       In addition to establishing that he does not pose a flight risk or a danger to the community,

a defendant seeking release pending appeal under 18 U.S.C. § 3143(b) must also show that his

appeal has not been taken for purposes of delay and that his appeal raises a substantial question of

law or fact that is likely to result in a favorable outcome. Mr. Oppong submits that his motion has

not been filed for delay and the Government does not dispute this. (ECF No. 72 at 8; ECF No. 74).

The parties do contest whether the Defendant’s appeal presents substantial questions of law likely

to result in a favorable outcome on appeal. Mr. Oppong submits that he will raise three substantial

issues on appeal that satisfy 18 U.S.C. § 3143(b). First, he argues that the language of the jury



                                                 6
  Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 7 of 16 PAGEID #: 1610




instructions in this case resulted in a failure by the Government to prove beyond a reasonable doubt

that he prescribed a controlled substance other than for a legitimate medical purpose and not in the

usual course of medical practice, as required by 21 U.S.C. § 846. (ECF No. 72 at 4–6). He submits

that this constitutes reversible error because the Government did not prove every element of the

crime. (Id. at 6). Second, Mr. Oppong argues that signing blank prescriptions is not unlawful and

that a witness should have been called to discuss his office policy and protocols. (Id.). Third, Mr.

Oppong argues that the blank prescriptions may be evidence of medical malpractice but does not

suffice to establish criminal liability for distribution of controlled substances. (Id. at 7).

        In its response in opposition to the Emergency Motion, the Government argues that none

of the issues raised by the Defendant presents a substantial question of law or fact likely to result

in a favorable outcome on appeal. (ECF No. 74 at 4). The Government first argues that there was

no error as to the jury instructions and cites to precedents in the Sixth Circuit that support its

argument that the jury instructions adequately stated the correct law. (Id. at 5–9). The Government

also argues that any error in jury instructions would be harmless. (Id. at 9). In response to Mr.

Oppong’s arguments that the signing of blank prescriptions is not always inappropriate, the

Government argues that the testimony proffered in the case shows these prescriptions were not

issued in accordance with any legitimate protocols, caveats, or instructions. (Id. at 9–10). The

Government next argues that the Sixth Circuit has “consistently found” that circumstances

surrounding the issuance of a prescription for controlled substances are relevant factors

demonstrating a lack of legitimate purpose. (Id. at 11). The Government contends that the

circumstances surrounding the issuance of prescriptions here, as well as additional evidence

showing that the Defendant’s conduct was intentional, establishes the requisite intent to impose

criminal liability. (Id. at 11–12). For these reasons, the Government argues that Mr. Oppong does



                                                   7
  Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 8 of 16 PAGEID #: 1611




not raise any substantial question of law for appellate review that would result in a favorable

outcome.

         The Sixth Circuit has held that an appeal raises a substantial question when it presents a

“close question or one that could go either way” and that the question “is so integral to the merits

of the conviction that it is more probable than not that reversal or a new trial will occur if the

question is decided in the defendant’s favor.” United States v. Pollard, 778 F.2d 1177, 1182 (6th

Cir. 1985). Although the Court need not believe that the appeal will be decided in the defendant’s

favor, “[i]t is not sufficient to show simply that reasonable judges could differ . . . or that the issue

is fairly debatable or not frivolous.” United States v. Persaud, No. 1:14 CV 276, 2016 WL

1558618, at *2 (N.D. Ohio Apr. 18, 2016) (quoting United States v. Powell, 761 F.2d 1227, 1234

(8th Cir. 1985). Harmless errors and “question[s] as to which the defendant had not sufficiently

preserved his record” do not meet the substantial question standard. United States v. Porter, No.

7:15-022-DCR, 2017 WL 1095040, at *1 (E.D. Ky. Mar. 22, 2017) (quoting Powell, 761 F.2d at

1233).

         To succeed under 18 U.S.C. § 3143(b), the substantial question presented by the Defendant

must also be likely to result in one of several favorable outcomes: reversal, an order for a new trial,

a sentence that does not include a term of imprisonment, or a reduced sentence to a term of

imprisonment less than the total of the time already served plus the expected duration of the appeal

process. Mr. Oppong argues that the issues he raises are likely to result “in either a new trial, or a

reversal.” (ECF No. 72 at 8). The Government argues that sufficient evidence was presented at

trial to support his conviction on Count VII, which is the only conviction that Mr. Oppong’s

Emergency Motion explicitly addresses. (ECF No. 74 at 8–9). The Government argues that Mr.

Oppong would need to demonstrate that the substantial questions would likely lead to a new trial



                                                   8
  Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 9 of 16 PAGEID #: 1612




on all counts to justify release under 18 U.S.C. § 3143(b). (Id. at 12). In his Reply, Mr. Oppong

argues that a reversal on Count VII will require resentencing such that it falls within the scope of

18 U.S.C. § 3143(b). (ECF No. 75 at 2). He also contends that that he has raised arguments related

to each count of which he was convicted. (Id.).

       Where a defendant cannot show that a resolution in his favor on the “substantial questions”

raised in his motion “would result either in a reversal of all of his convictions or in a reduced

sentence to a term of imprisonment less than the total of the time already served plus the expected

duration of the appeal process, he is not entitled to a continuation of his bond pending appeal.”

United States v. Terry, No. 1:10CR390, 2011 WL 5008415, at *5 (N.D. Ohio Oct. 19, 2011) (citing

Morison v. United States, 486 U.S. 1306, (1988)). In United States v. Fillers, No. 1:09-CR-144,

2012 WL 5398882 (E.D. Tenn. Nov. 5, 2012), the court opted not to address whether the Defendant

presented a substantial question where the arguments raised would only produce “a reversal of

fewer than all such counts” because the justification for bail pending appeal does not survive “if

one cou[n]t imposing imprisonment survives.” 2012 WL 5398882, at *5 (quoting United States v.

Powell, 761 F.2d 1227, 1233 (8th Cir. 1985)). Release on bond pending appeal under 18 U.S.C.

§ 3143(b) ensures that a defendant “should not be imprisoned under a legally erroneous sentence.”

Id. It remains the Defendant’s burden under 18 U.S.C. § 3143(b) to show that the substantial

questions implicate all counts upon which he was convicted, such that a favorable outcome on

appeal would result in a reversal, new trial, or a significant change in sentence.

       Mr. Oppong was convicted of five counts by the jury. (ECF No. 29). This Court sentenced

him to twelve months and one day on each count, imposed to run concurrently. (ECF No. 62). Mr.

Oppong has raised three issues in his Emergency Motion. First, he contends that the jury

instruction as to Count VII gave the jury the option to convict without finding each element of the



                                                  9
 Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 10 of 16 PAGEID #: 1613




crime beyond a reasonable doubt. (ECF No. 72 at 5). Mr. Oppong argues that, as a result, the

Government has not proved beyond a reasonable doubt that he both prescribed the drug other than

for a legitimate medical purpose and not in the usual course of practice. (Id.). Mr. Oppong asserts

this constitutes a reversible error. (Id.). Even if Mr. Oppong achieves a favorable outcome on this

argument on appeal, this will only impact Count VII. Since his sentences have been imposed to

run concurrently, a favorable outcome on Count VII will not result in any change to the length or

nature of his sentence on the remaining counts. He must still serve twelve months and one day on

each of the remaining four counts.

       Second, Mr. Oppong argues that a witness should have been called to discuss whether his

office policy and protocols could explain the signing of blank prescriptions. (Id. at 6). He asserts

that signing blank prescriptions is not necessarily unlawful. (Id.). The Government argues that this

point is “without merit” because the evidence at trial showed Mr. Oppong was pre-signing blank

prescriptions that were not in compliance with the law and were not “being issued in accordance

with any legitimate protocols, caveats or instructions.” (ECF No. 74 at 9–10). The Government

contends that any additional information about policies concerning blank prescriptions could not

justify Mr. Oppong’s conduct of signing prescriptions and progress notes for patients seen by

Darrell Bryant, “who was not qualified to treat patients or issue prescriptions for controlled

substances.” (Id. at 10). This Court has previously found that the Government presented “ample

evidence from other medical professionals that signing blank prescriptions was outside the course

of professional medical practice.” (ECF No. 52 at 5). While Mr. Oppong’s arguments about blank

prescriptions may impact more than one count, Mr. Oppong has not carried his burden of showing

that his blank prescription argument relates to each of the five counts of which he was convicted.

Because of the concurrent nature of his sentences, Mr. Oppong cannot succeed under 18 U.S.C.



                                                10
 Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 11 of 16 PAGEID #: 1614




§ 3143(b) unless he raises a substantial question as to all of the counts for which he was convicted

and sentenced.

         Third, Mr. Oppong argues that “[t]he evidence concerning the distribution counts” other

than Count VII only passes the threshold for civil medical malpractice liability, not criminal

liability. (Id.). Count VII, however, is the only distribution count of which Mr. Oppong was

convicted and later sentenced. (ECF Nos. 29, 62). His convictions for a health care fraud scheme

and health care false statements cannot reasonably be described as “distribution” counts.

Additionally, this Court has previously found that the Government “put on ample evidence to

convict Oppong” on the criminal charges, including the requisite intent for criminal liability. (ECF

No. 52 at 5). Because Mr. Oppong was only convicted of one distribution count, his argument

about evidence underlying multiple distribution counts does not raise a substantial question that

will impact each count for which he was convicted and sentenced.

         While Mr. Oppong argues that his Emergency Motion raises “substantial questions” as to

each of the counts, Mr. Oppong has not met his burden of demonstrating that to this Court. This

Court need not determine whether any of the questions presented are substantial in nature because

none will result in a favorable outcome on all five counts for which Mr. Oppong was convicted.

Even if Mr. Oppong succeeds on appeal, the concurrent nature of the sentences imposed means

that his overall sentence of imprisonment—twelve months and one day on each count—will not

be substantially altered but for a successful appeal on an issue that is materially connected to each

count.

                               C.      Exceptional Circumstances

         While the Defendant has not succeeded under 18 U.S.C. § 3143(b), there is an additional

avenue for release found in 18 U.S.C. § 3145(c). This provision states that:



                                                 11
 Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 12 of 16 PAGEID #: 1615




       A person subject to detention pursuant to section 3143(a)(2) or (b)(2), and who
       meets the conditions of release set forth in section 3143(a)(1) or (b)(1), may be
       ordered released, under appropriate conditions, by the judicial officer, if it is clearly
       shown that there are exceptional reasons why such person’s detention would not be
       appropriate.

18 U.S.C. § 3145(c). As previously discussed, Mr. Oppong’s inability to succeed on his 18 U.S.C.

§ 3143(b) motion resultingly places him in the category of individuals “subject to detention”

pursuant to that section. This brings him within the ambit of persons who may otherwise be

released pending appeal under the terms of 18 U.S.C. § 3145(c). See United States v. Gray, No.

2:20-cr-43, 2020 WL 2703148, at *3 (S.D. Ohio May 26, 2020) (once a defendant is ordered

detained, “an exception contained in § 3145(c) allows release pending sentencing or appeal . . .

‘[when] there are exceptional reasons why such person’s detention would not be appropriate’”).

18 U.S.C. § 3145(c) can transform a situation of mandatory detention “into one where release is

possible.” United States v. West, No. 1:18-cr-00002, 2020 WL 2572482, at *6 n.7 (M.D. Tenn.

May 21, 2020).

       To be released pending sentencing under 18 U.S.C. § 3145(c), a Defendant must first

establish by clear and convincing evidence that he is not likely to flee and that he does not pose a

danger to any other person or the community. See United States v. Wiseman, 461 F. Supp. 3d 740,

741 (M.D. Tenn. 2020) (citing United States v. Christman, 596 F.3d 870 (6th Cir. 2020)) (finding

that defendant must not only show exceptional circumstances but also that he is not a flight risk or

a danger to the community). As discussed previously, Mr. Oppong is not likely to flee and does

not pose a danger to any other person or the community.

       Courts have found 18 U.S.C. § 3145(c) to be inappropriate for defendants who have not

shown that they do not pose a danger to others and the community, who are likely to be

noncompliant with the terms of their release, and who are high-risk prisoners who will create an



                                                  12
    Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 13 of 16 PAGEID #: 1616




increased burden on pretrial services. See, e.g., United States v. Clayton, 2020 WL 1940877, at *3

(N.D. Ohio Apr. 22, 2020) (finding defendant posed a danger to others and had a history of parole

and supervised release violations); Gray, 2020 WL 2703148, at *3 (disallowing release under 18

U.S.C. § 3145(c) because Defendant posed a flight risk and a danger to the community); United

States v. Clark, No. 19-40068-10-HLT, 2020 WL 1446895, at *7 (D. Kan. Mar. 25, 2020) (“A

defendant who is unable to comply with conditions of release poses potential risk to law

enforcement officers . . . pretrial services officers who come into contact with the defendant for

supervision, and others if that individual is taken back into custody.”); United States v. Aiad-Toss,

No. 4:19-cr-00521, 2020 WL 1514482, at *2 (N.D. Ohio Mar. 30, 2020) (observing that “releasing

. . . to home detention and electronic monitoring creates its own risks and undue burden on pretrial

services”). Mr. Oppong has been released on bond for over two years without incident.

Continuation of his release on bond will not result in any increased risks or burdens to pretrial

services because it maintains the status quo.

        18 U.S.C. § 3145(c) also requires that there be exceptional circumstances that warrant a

defendant remaining free from custody during the pendency of an appeal. Mr. Oppong is currently

62 years old and suffers from hypertension, for which he takes multiple blood pressure

medications, per the presentencing investigation report completed by U.S. Probation. The United

States is still deep in the thralls of the COVID-19 pandemic. “There is no dispute that COVID-19

presents serious ongoing concerns for millions of people, especially those with certain underlying

medical conditions.” Clayton, 2020 WL 1940877, at *2. The CDC has identified hypertension as

one of those underlying medical conditions that might place an individual at increased risk for

severe illness or death from COVID-19.1 Some courts have found that the threat posed by COVID-


1
   CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited February 10, 2021). Hypertension was found to be the

                                                       13
 Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 14 of 16 PAGEID #: 1617




19, coupled with an individual’s underlying risk factors and conditions in a detention facility, can

present a “unique combination of circumstances” that meets the “exceptional circumstances”

requirement. United States v. McKenzie, 450 F. Supp. 3d 459, 452 (S.D.N.Y. 2020); see also

United States v. Garraway, No. 19-CR-857-04 (NSR), 2021 WL 75662, at *3 (S.D.N.Y. Jan. 7,

2021) (granting relief under 18 U.S.C. § 3145(c) for individual with asthma who posed no flight

risk or danger to the public); United States v. McDuffie, 451 F. Supp. 3d 281, 286 (S.D.N.Y. 2020)

(finding the “combination of a once-in a lifetime pandemic and an immune system disorder”

demonstrated exceptional circumstances). At present, “the COVID-19 pandemic is extraordinary

and unprecedented in modern times and presents a clear and present danger throughout the United

States and the world.” Garraway, 2021 WL 75662, at *3. This Court has previously found that

hypertension might increase the risk of severe illness from COVID-19 such that it may constitute

“extraordinary and compelling reasons” for purposes of compassionate release or a sentence

reduction. See, e.g., United States v. Watkins, 2021 WL 191466, at *2 (S.D. Ohio Jan. 19, 2021);

United States v. Lindahl, 2020 WL 7767789, at *4 (S.D. Ohio Dec. 30, 2020). This Court also

notes that the medical understanding of the virus and its comorbidities, as well as the emergent

new strains, is constantly evolving. In light of the significant uncertainty over the trajectory of the

pandemic, this Court finds that the potential additional risk of suffering significant consequences

from COVID-19 by individuals with underlying conditions, such as Mr. Oppong, can render

detention inappropriate. This is especially true where a defendant like Mr. Oppong is currently at

liberty and can better protect himself from COVID-19 than he would otherwise be able if he were

incarcerated.



most prevalent comorbidity in patients hospitalized for COVID-19 and was found to be “significantly associated with
higher rates of mortality.” See Vikramaditya Reddy Samala Venkata et al., Abstract P135: Covid-19 and
Hypertension:    Pooled     Analysis     of     Observation  Studies,   76    Hypertension       AP135      (2020),
https://www.ahajournals.org/doi/10.1161/hyp.76.suppl_1.P135.

                                                        14
    Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 15 of 16 PAGEID #: 1618




        Jails and prisons, including federal prisons, have been particularly at risk from the COVID-

19 pandemic. COVID-19 can rampantly spread once it enters a facility, due to the very nature of

the congregate setting. According to the CDC, social distancing in correctional and detention

environments can be difficult to practice, especially because of the risk posed by asymptomatic

transmission.2 The number of COVID-19 cases is 5.5 times higher among people who are

incarcerated, as compared to the general population.3 This Court previously recommended that the

Defendant be incarcerated at FCI Morgantown in West Virginia. (ECF No. 62). As of February

10, 2021, this facility has 13 cases of COVID-19 amongst incarcerated people and 5 amongst its

staff.4 To date, 218 incarcerated people have recovered from COVID-19 at this facility. As of

February 10, 2021, there are 1,594 incarcerated people in federal custody who are currently

afflicted with COVID-19. Over 45,000 incarcerated people have tested positive for COVID-19

since the pandemic began, and 216 people have died of COVID-19 while in the custody of BOP.

As the Eastern District of Michigan recognized in United States v. Frost, 455 F. Supp. 3d 395, 398

(E.D. Mich. 2020), “COVID-19 is dangerous everywhere, but the novel disease is especially

harmful within correctional institutions.” Mr. Oppong’s health condition, coupled with the

heightened risk of contracting COVID-19 in jails and prisons and the current extent of the

pandemic, presents exceptional circumstances under 18 U.S.C. § 3145(c).




2
  CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention
Facilities (Dec. 31, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html.
3
  Brendan Saloner et al., COVID-19 Cases and Deaths in Federal and State Prisons, 324 JAMA 602 (2020),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7344796/.
4
  BOP, COVID-19, https://www.bop.gov/coronavirus/ (last accessed February 10, 2021 at 5:00 p.m.). This Court
takes note that yesterday’s data showed 14 current cases amongst incarcerated people at FCI-Morgantown and 220
incarcerated people who have recovered.

                                                     15
 Case: 2:18-cr-00228-ALM Doc #: 76 Filed: 02/11/21 Page: 16 of 16 PAGEID #: 1619




                                     IV.    CONCLUSION

       This Court finds that exceptional circumstances warrant allowing Mr. Oppong to remain

on bond during the pendency of his appeal under 18 U.S.C. § 3145(c). His release is to last only

until the conclusion of his appeal, the conclusion of the current public health emergency, or until

otherwise ordered. This Court expects Mr. Oppong to comply with all conditions of his release,

and that a violation of any condition may subject him to immediate remand. Accordingly, Mr.

Oppong’s Emergency Motion (ECF No. 72) is GRANTED and the duplicative motion (ECF No.

71) is MOOT.

       IT IS SO ORDERED.




                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE


DATED: February 11, 2021




                                                16
